This opinion is subject to administrative correction before final disposition.




                                 Before
                      GASTON, HOUTZ, and MYERS
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                     Jevon J. BANFIELD
     Information Systems Technician Seaman (E-3), U.S. Navy
                           Appellant

                             No. 202100191

                        _________________________

                         Decided: 27 January 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Angela J. Tang

 Sentence adjudged 17 March 2021 by a special court-martial convened
 at the Washington Navy Yard, District of Columbia, consisting of a mil-
 itary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-2, confinement for 6 months, and a bad-conduct discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                 United States v. Banfield, NMCCA No. 202100191
                                Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2